In re Brandt, Judy, et al.; Brandt, Eugene, Sr.; Brandt, Eugene, Jr.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 93CA-0457; Parish of St. Bernard, Thirty-Fourth Judicial District Court, Div. “D”, No. 64-459.
Writ granted in part and denied in part. The judgment of the court of appeal imposing sanctions against plaintiffs counsel is reversed and the ruling of the district court on this matter is reinstated. On the other assignments of error (the major issue in this case), the application is DENIED.
WATSON and JOHNSON, JJ., would grant the writ.
VICTORY, J„ would deny fully.